Citation Nr: 1023221	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-15 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a left elbow 
disability.

5. Entitlement to service connection for a right hand 
disability. 

6. Entitlement to service connection for a left hand 
disability. 

7. Entitlement to service connection for joint impairment.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1978 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  Initially, the Veteran's claim for a back 
disability was developed as a service connection claim for 
cervical spine impairment and a service connection claim for 
thoracolumbar impairment.  At the Board hearing the Veteran 
testified that he did not understand the issue of a cervical 
spine disability as he only claimed he injured his back.  
Thus the Board has recharacterized service connection for 
cervical spine impairment and thoracolumbar spine impairment 
as service connection for a back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his bilateral knee, back, left 
elbow, bilateral hand and joint disabilities are due to cold 
weather exposure in service, particularly as an infantryman 
based in Germany.  He also claims that in 1985 or 1986, he 
was in a personnel carrier, which flipped over and caused 
injuries to the back, knees and left elbow.  The Veteran 
indicated this accident was not reported.  

After service, VA progress notes from March 2010 to April 
2010 show polyarthralgia, specifically of the knees, feet, 
hand and left elbow.  X-rays in March 2010 provide an 
impression of degenerative changes of the lumbar spine.  The 
Veteran's DD 214 Form shows he was an infantryman for seven 
years and five months and had over four years of foreign 
service.  The service treatment records indicate he served in 
Germany.  The Veteran has not been afforded a VA examination.  
As the record suggests that the Veteran may have disabilities 
which are related to service, further evidentiary development 
is needed.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that he has bilateral knee, back, 
left elbow, bilateral hand and joint 
disabilities which are related to service, 
to specifically include exposure to cold 
weather and the motor vehicle accident in 
1985 or 1986 when the personnel vehicle he 
was traveling in flipped over.  The 
examiner is asked to indicate if the 
Veteran has joint disabilities which are 
separate from his claimed bilateral knee, 
back, left elbow and bilateral hand 
disabilities.  

In formulating an opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

The Veteran's file must be made available 
to the examiner and the examiner must 
offer a rationale for the opinions 
rendered.  

2. After completion of the above, 
adjudicate the claims.  If any benefit 
remains denied, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


